(Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/30/2021 have been fully considered but they are not persuasive. 
The affidavit under 37 CFR 1.130(b) filed 04/30/2021 is insufficient to overcome the rejection of claims 1-12 based upon 35 USC 102/103 in view of “Cheer” as set forth in the last Office action because: the affidavit’s evidence, a copy of which is attached to this Office Action, fails to establish the public’s availability of the inventor-originated disclosure.  Furthermore, the “Cheer” reference is a species within the general category of the inventor-originated disclosure, therefore the rejection can be based on the third party’s disclosure (“Cheer”)  of the species.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Cheer Collection Memory Foam Filled TV,Reading and Bed Rest Pillow with Detachable Cervical Bolster and Headrest Pillow”, hereinafter referred to as “Cheer”.  Cheer is depicted in a .
Regarding Claim 1, Cheer discloses a husband pillow for ergonomically supporting a user comprising: a central supporting pillow having at least two arm support members extending from the central supporting pillow; an adjustable neck support member being cylindrical in shape and having an outer surface; and a bungee cord attached to the neck support member and the central support pillow, wherein the neck support member is freely adjustable and detachably attached using the bungee cord, the bungee cord having one end attached to a top surface of the central supporting pillow and another end attached to the outer surface of the adjustable neck support member to ergonomically support a back and a neck of the user (see annotated photo below).
Regarding Claim 3, Cheer discloses wherein an exterior of the central supporting pillow, the at least two arm support members, and the neck support member is made of natural or synthetic fiber comprising one of polyester, rubber, cotton, and leather (“microplush fabric”).
Regarding Claim 4, Cheer discloses a husband pillow for ergonomically supporting a user comprising: a central supporting pillow having at least two arm support members extending from the central supporting pillow; an adjustable neck support member having a cylindrical portion and opposing end portions; and a bungee cord attached to the neck support member and the central support pillow, wherein the neck support member is freely adjustable and detachably attached using the bungee cord, the bungee cord having one end attached to a top surface of the central supporting pillow and another end attached to the cylindrical portion of 
Regarding Claim 6, Cheer discloses wherein an exterior of the central supporting pillow, the at least two arm support members, and the neck support member is made of natural or synthetic fiber comprising one of polyester, rubber, cotton, and leather (“microplush fabric”).
Regarding Claim 7, Cheer discloses A husband pillow for ergonomically supporting a user comprising: a central support pillow, at least two arm support members, and a neck support member, the central support pillow comprising a front surface, a rear surface, a top surface, and a bottom surface; the front surface of the central support pillow being configured to contact a back of the user and conform to the back of the user; the two arm support members extending outward from the front surface of the central support pillow and the at least two arm support members are positioned proximal to the bottom surface of the central support pillow to support arms of the user; and the neck support member having a cylindrical portion and opposing end portions and an elongated attachment member having one end attached to the cylindrical portion of the neck support member and another end detachably attached to the top surface of the central support pillow, wherein the neck support member is freely adjustable and detachably attached using the attachment member relative to a top surface of the central supporting pillow to ergonomically support a neck of the user (see annotated photo below).
Regarding Claim 8, Cheer discloses A husband pillow as set forth in claim 7 wherein an exterior of the central support pillow, the at least two arm support members, and the neck support member is made of a natural or synthetic fiber comprising one of polyester, rubber, cotton, and leather (“microplush fabric”).

Regarding Claim 10, Cheer discloses wherein the at least two arm support members are positioned at an angle of 90-120 degrees relative to the central support pillow (see annotated photo below).


    PNG
    media_image1.png
    489
    635
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    326
    1040
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Cheer”.
Regarding Claims 2, 5, and 11, Cheer discloses a storage compartment on at least one of the arms (see photo below).    Cheer fails to disclose a plurality of storage compartments on an exterior of the at least two arm support members and a rear of the central supporting pillow to allow temporary storage of one or more objects.   Examiner takes Official Notice that pockets are well-known to provide storage space for personal items and the addition of pockets is considered within ordinary skill.  In this instance it would essentially be duplicating the pocket of Cheer and placing it on another area of the husband pillow.  It has been held that mere 
Regarding Claim 12, Cheer as modified above teaches wherein the storage compartments comprise one of open pouches, pockets, and sealable compartments having zip fasteners to seal the storage compartment.



    PNG
    media_image3.png
    315
    322
    media_image3.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294.  The examiner can normally be reached on Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ERIC J KURILLA/Primary Examiner, Art Unit 3619